UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-06563 CALVERT WORLD VALUES FUND, INC. (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: September 30 Date of reporting period: Third quarter ended June 30, 2011 Item 1. Schedule of Investments. CALVERT CAPITAL ACCUMULATION FUND SCHEDULE OF INVESTMENTS JUNE 30, 2011 EQUITY SECURITIES - 96.4% SHARES VALUE Auto Components - 2.8% TRW Automotive Holdings Corp.* 104,300 $6,156,829 Capital Markets - 2.6% Affiliated Managers Group, Inc.* 56,800 5,762,360 Chemicals - 4.3% Ecolab, Inc. 79,300 4,470,934 Nalco Holding Co. 186,700 5,192,127 9,663,061 Communications Equipment - 1.8% Harris Corp. 87,400 3,938,244 Diversified Financial Services - 2.0% IntercontinentalExchange, Inc.* 36,100 4,502,031 Electrical Equipment - 1.7% General Cable Corp.* 87,100 3,708,718 Electronic Equipment & Instruments - 4.5% Amphenol Corp. 88,100 4,756,519 Arrow Electronics, Inc.* 129,500 5,374,250 10,130,769 Energy Equipment & Services - 7.2% FMC Technologies, Inc.* 63,400 2,839,686 RPC, Inc. 263,700 6,471,198 Unit Corp.* 109,400 6,665,742 15,976,626 Food Products - 2.2% Corn Products International, Inc. 88,100 4,870,168 Health Care Equipment & Supplies - 1.2% Kinetic Concepts, Inc.* 47,400 2,731,662 Health Care Providers & Services - 7.4% AmerisourceBergen Corp. 97,100 4,019,940 Chemed Corp. 47,500 3,112,200 HealthSpring, Inc.* 134,300 6,192,573 Lincare Holdings, Inc. 112,100 3,281,167 16,605,880 Household Products - 2.3% Church & Dwight Co., Inc. 126,200 5,116,148 Insurance - 1.7% Torchmark Corp. 61,000 3,912,540 Internet Software & Services - 2.5% j2 Global Communications, Inc.* 196,000 5,533,080 IT Services - 8.9% Syntel, Inc. 124,400 7,354,528 Teradata Corp.* 95,800 5,767,160 Wright Express Corp.* 128,300 6,680,581 19,802,269 Leisure Equipment & Products - 2.3% Polaris Industries, Inc. 46,400 5,158,288 Life Sciences - Tools & Services - 4.5% Mettler-Toledo International, Inc.* 26,100 4,402,287 Waters Corp.* 58,000 5,552,920 9,955,207 Machinery - 10.1% Gardner Denver, Inc. 79,600 6,690,380 Graco, Inc. 99,300 5,030,538 The Toro Co. 68,800 4,162,400 WABCO Holdings, Inc.* 96,100 6,636,666 22,519,984 Media - 1.6% Gannett Co., Inc. 244,100 3,495,512 Metals & Mining - 2.3% Reliance Steel & Aluminum Co. 105,700 5,248,005 Multiline Retail - 2.2% Nordstrom, Inc. 105,500 4,952,170 Oil, Gas & Consumable Fuels - 1.7% Energen Corp. 68,300 3,858,950 Pharmaceuticals - 2.2% Endo Pharmaceuticals Holdings, Inc.* 121,600 4,884,672 Semiconductors & Semiconductor Equipment - 2.0% Lam Research Corp.* 101,600 4,498,848 Specialty Retail - 5.0% Advance Auto Parts, Inc. 81,400 4,761,086 Ross Stores, Inc. 79,600 6,377,552 11,138,638 Textiles, Apparel & Luxury Goods - 4.5% Deckers Outdoor Corp.* 68,100 6,002,334 Hanesbrands, Inc.* 139,500 3,982,725 9,985,059 Trading Companies & Distributors - 2.4% WESCO International, Inc.* 99,300 5,371,137 Wireless Telecommunication Services - 2.5% NII Holdings, Inc.* 131,600 5,577,208 Total Equity Securities (Cost $166,110,064) 215,054,063 HIGH SOCIAL IMPACT INVESTMENTS - 0.6% PRINCIPAL AMOUNT Calvert Social Investment Foundation Notes, 1.17%, 7/1/11 (b)(i)(r) $1,419,488 1,416,450 Total High Social Impact Investments (Cost $1,419,488) 1,416,450 TIME DEPOSIT - 3.0% State Street Time Deposit, 0.098%, 7/1/11 6,695,388 6,695,388 Total Time Deposit (Cost $6,695,388) 6,695,388 TOTAL INVESTMENTS (Cost $174,224,940) - 100.0% 223,165,901 Other assets and liabilities, net - (0.0%) NET ASSETS - 100% $223,041,330 (b) This security was valued by the Board of Directors. See Note A. (i) Restricted securities represent 0.6% of the net assets of the Fund. (r) The coupon rate shown on floating or adjustable rate securities represents the rate at period end. * Non-income producing security. RESTRICTED SECURITIES ACQUISITION DATES COST Calvert Social Investment Foundation Notes, 1.17%, 7/1/11 7/1/08 $1,419,488 This Schedule of Investments is unaudited and is intended to provide information about the Funds portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Funds most recent annual or semi-annual shareholder report. CALVERT WORLD VALUES INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS JUNE 30, 2011 EQUITY SECURITIES - 95.7% SHARES VALUE Australia - 1.1% Amcor Ltd. (ADR) 6,152 $191,143 Santos Ltd. 190,373 2,775,575 Sims Metal Management Ltd. (ADR) 64,706 1,228,767 4,195,485 Austria - 0.1% Erste Group Bank AG (ADR) 11,214 294,816 Telekom Austria AG (ADR) 565 14,481 Verbund AG (ADR) 1,067 9,240 318,537 Belgium - 0.1% Ageas (ADR) 4,402 11,886 Delhaize Group SA (ADR) 4,473 337,085 348,971 Brazil - 2.0% BM&FBOVESPA SA 243,793 1,614,709 Natura Cosmeticos SA 109,999 2,750,592 Porto Seguro SA 104,400 1,626,596 Tim Participacoes SA (ADR) 35,300 1,737,113 7,729,010 Canada - 5.9% Canadian National Railway Co.: New York Exchange 33,291 2,659,951 Toronto Exchange 105,224 8,417,920 Cenovus Energy, Inc. 45,200 1,706,280 EnCana Corp.: New York Exchange 60,142 1,851,772 Toronto Exchange 68,616 2,119,144 Potash Corporation of Saskatchewan, Inc. 41,701 2,376,540 Suncor Energy, Inc.: New York Exchange 13,863 542,043 Toronto Exchange 68,000 2,665,699 22,339,349 China - 1.1% China Merchants Bank Co. Ltd. 1,051,915 2,560,231 Mindray Medical International Ltd. (ADR) 55,700 1,562,385 4,122,616 Denmark - 1.4% Danske Bank A/S (ADR)* 29,675 270,636 H Lundbeck A/S (ADR) 6,896 181,020 Novo Nordisk A/S, Series B 37,322 4,686,379 Novozymes A/S (ADR) 791 129,922 5,267,957 Finland - 0.6% Metso Oyj (ADR) 890 50,596 Nokia Oyj (ADR) 17,055 109,493 Outotec OYJ 33,979 1,934,623 Sampo Oyj (ADR) 13,474 218,279 2,312,991 France - 10.4% Air France-KLM (ADR)* 5,386 83,321 Air Liquide SA 36,628 5,258,288 Air Liquide SA (ADR) 16,141 464,377 AXA SA (ADR) 39,036 889,240 BNP Paribas SA 92,435 7,139,912 BNP Paribas SA (ADR) 16,815 649,900 Cap Gemini SA (ADR) 426 12,456 Carrefour SA (ADR) 57,842 451,746 Cie Generale d'Optique Essilor International SA (ADR) 2,680 108,888 Credit Agricole SA (ADR) 63,222 477,326 Danone (ADR) 53,155 794,667 Dassault Systemes SA 38,521 3,284,750 Groupe Danone 47,866 3,576,912 L'Oreal SA (ADR) 8,661 226,399 Publicis Groupe 65,000 3,634,012 Sanofi SA 47,723 3,841,511 Sanofi SA (ADR) 23,801 956,086 Schneider Electric SA (s) 23,816 3,985,024 Schneider Electric SA (ADR) 24,209 407,437 Suez Environnement Co. (ADR) 3,379 34,027 Suez Environnement SA 80,468 1,606,221 Valeo SA (ADR) 11,794 403,945 Veolia Environnement SA (ADR) 41,434 1,174,240 39,460,685 Germany - 9.5% Adidas AG 67,783 5,384,703 Aixtron SE (ADR) 41,772 1,425,261 Allianz SE 15,300 2,140,918 Allianz SE (ADR) 138,335 1,939,457 Brenntag AG 12,089 1,407,350 Celesio AG (ADR) 2,018 7,951 Commerzbank AG (ADR)* 2,085 9,049 Continental AG* 29,133 3,063,439 Continental AG (ADR)* 129 13,513 Deutsche Bank AG 41,826 2,475,182 Deutsche Post AG (ADR) 16,090 309,893 Henkel AG & Co. KGaA 35,166 2,018,551 K+S AG (ADR) 3,125 120,065 Merck KGaA (ADR) 738 26,826 ProSiebenSat.1 Media AG, Preferred* 67,365 1,912,604 SAP AG 92,848 5,624,166 SAP AG (ADR) 33,141 2,010,002 Volkswagen AG, Preferred 27,142 5,604,498 Volkswagen AG (ADR), Preferred 17,994 741,173 36,234,601 Greece - 0.2% National Bank of Greece SA (ADR)* 431,047 616,397 Hong Kong - 4.6% AIA Group Ltd.* 558,400 1,947,076 Bank of East Asia Ltd. (ADR) 7,034 28,488 China Merchants Holdings International Co. Ltd. 942,000 3,663,371 City Telecom HK Ltd. (ADR) 102,252 1,195,326 Esprit Holdings Ltd. (ADR) 117,220 733,797 Hang Lung Properties Ltd. 515,989 2,143,942 Hang Lung Properties Ltd. (ADR) 88,425 1,817,134 Hang Seng Bank Ltd. (ADR) 2,376 37,778 Hengdeli Holdings Ltd. 3,472,000 1,850,993 Hong Kong Exchanges and Clearing Ltd. 152,646 3,215,600 Hong Kong Exchanges and Clearing Ltd. (ADR) 7,257 153,050 Johnson Electric Holdings Ltd. (ADR) 2,302 15,539 Li & Fung Ltd. 312,000 627,510 Li & Fung Ltd. (ADR) 47,291 198,149 PCCW Ltd. (ADR) 4,696 20,428 17,648,181 Indonesia - 0.5% Bank Mandiri Tbk PT 2,479,000 2,089,722 Ireland - 0.4% Experian plc (ADR) 21,884 279,459 Smurfit Kappa Group plc* 101,481 1,212,151 WPP plc (ADR) 1,429 89,670 1,581,280 Israel - 0.7% Check Point Software Technologies Ltd.* 43,900 2,495,715 Italy - 0.1% Intesa Sanpaolo SpA (ADR) 23,394 375,006 Japan - 14.7% Advantest Corp. (ADR) 8,674 159,949 Aeon Co. Ltd. (ADR) 6,308 76,011 Asahi Glass Co. Ltd. (ADR) 52,457 613,747 Canon, Inc. 119,343 5,681,210 Canon, Inc. (ADR) 51,734 2,462,021 Dai Nippon Printing Co. Ltd. (ADR) 47,600 532,644 Dai-ichi Life Insurance Co. Ltd. 2,329 3,255,335 Daiwa House Industry Co. Ltd. (ADR) 1,034 130,615 Denso Corp. (ADR) 12,495 233,531 Eisai Co. Ltd. (ADR) 545 21,298 Fanuc Ltd. 15,395 2,562,685 Fujitsu Ltd. (ADR) 21,790 623,412 Honda Motor Co. Ltd. (ADR) 69,062 2,666,484 KDDI Corp. 312 2,240,975 Konami Corp. (ADR) 4,098 97,082 Kubota Corp. (ADR) 13,225 588,777 Mitsui Fudosan Co. Ltd. 102,256 1,759,884 Mizuho Financial Group, Inc. (ADR) 405,664 1,330,578 MS&AD Insurance Group Holdings (ADR) 72,725 846,519 Nippon Yusen KK (ADR) 167,453 1,244,176 Nissan Motor Co. Ltd. (ADR)* 102,201 2,151,331 Nitto Denko Corp. (ADR) 16,001 814,291 Nomura Holdings, Inc. (ADR) 289,734 1,428,389 NSK Ltd. (ADR) 3,247 64,940 NTT DoCoMo, Inc. 1,607 2,861,820 ORIX Corp. (ADR) 13,091 640,019 Panasonic Corp. (ADR) 135,118 1,653,844 Sega Sammy Holdings, Inc. (ADR) 12,604 60,499 Seiko Epson Corp. (ADR) 19,366 168,291 Sekisui House Ltd. 193,000 1,791,649 Sharp Corp. (ADR) 51,266 468,571 Sony Corp. 71,800 1,897,217 Sony Corp. (ADR) 68,528 1,808,454 Sumitomo Mitsui Trust Holdings, Inc. (ADR)* 87,189 298,186 Tokyo Gas Co. Ltd. 507,118 2,290,044 Toyota Motor Corp. 180,082 7,568,794 Toyota Motor Corp. (ADR) 32,320 2,663,814 55,757,086 Luxembourg - 0.7% SES SA (FDR) 97,184 2,730,465 Mexico - 0.1% FINAE, Series D, Preferred (b)(i)* 1,962,553 260,881 Netherlands - 3.0% ASML Holding NV 5,289 195,481 BE Semiconductor Industries NV 7,697 65,424 Gemalto NV 50,931 2,438,813 ING Groep NV (CVA)* 422,915 5,224,700 Koninklijke Philips Electronics NV 81,660 2,097,029 PostNL NV (ADR) 28,839 243,690 TNT Express NV (ADR)* 28,089 286,789 Yandex NV* 21,300 756,363 11,308,289 Norway - 1.4% DnB NOR ASA 146,567 2,050,603 Petroleum Geo-Services ASA* 150,537 2,159,483 Yara International ASA (ADR) 16,398 929,439 5,139,525 Philippines - 0.7% Philippine Long Distance Telephone Co. (ADR) 50,873 2,749,177 Portugal - 0.1% Portugal Telecom SGPS SA (ADR) 53,061 522,120 Singapore - 0.8% City Developments Ltd. (ADR) 1,009 8,475 Oversea-Chinese Banking Corp. Ltd. 310,830 2,373,580 Singapore Telecommunications Ltd. (ADR) 21,968 563,699 2,945,754 South Africa - 1.5% African Bank Investments Ltd. (ADR) 350 8,859 Aspen Pharmacare Holdings Ltd.* 179,954 2,236,345 Clicks Group Ltd.* 379,200 2,374,834 MTN Group Ltd. (ADR) 43,036 920,970 Nedbank Group Ltd. (ADR) 7,373 159,109 Tiger Brands Ltd. (ADR) 4,049 118,231 5,818,348 Spain - 2.4% Banco Bilbao Vizcaya Argentaria SA (ADR) 75,306 884,093 Banco Santander SA (ADR) 139,130 1,601,386 International Consolidated Airlines Group SA (ADR)* 1,361 27,588 Telefonica SA 273,219 6,691,423 9,204,490 Sweden - 1.8% Assa Abloy AB, Series B 107,900 2,910,496 Atlas Copco AB (ADR) 5,011 131,839 Hennes & Mauritz AB, B Shares 101,754 3,519,504 SKF AB (ADR) 1,393 40,272 Svenska Cellulosa AB (ADR) 7,663 108,661 6,710,772 Switzerland - 5.7% Adecco SA (ADR) 590 18,939 Compagnie Financiere Richemont SA 27,261 1,783,856 Credit Suisse Group AG* 110,130 4,277,512 Credit Suisse Group AG (ADR) 64,494 2,516,556 Julius Baer Group Ltd.* 42,873 1,768,384 Nobel Biocare Holding AG (ADR) 1,047 10,606 Novartis AG 107,009 6,550,425 Roche Holding AG (ADR) 83,783 3,515,535 STMicroelectronics NV 31,176 310,513 Zurich Financial Services AG (ADR)* 36,836 933,424 21,685,750 Turkey - 0.4% Turkiye Garanti Bankasi AS 322,700 1,466,057 United Kingdom - 21.7% ARM Holdings plc 163,700 1,549,988 Aviva plc (ADR) 32,071 456,370 Barclays plc 547,117 2,254,642 Barclays plc (ADR) 41,032 674,156 BG Group plc 356,858 8,108,419 BG Group plc (ADR) 17,565 2,006,801 British Land Co. plc (ADR) 1,163 11,351 BT Group plc (ADR) 47,844 1,564,499 Bunzl plc (ADR) 1,352 85,595 Cairn Energy plc* 301,724 2,011,121 Capita Group plc 216,239 2,486,124 Centrica plc 450,336 2,339,515 Centrica plc (ADR) 19,886 414,822 Compass Group plc 322,548 3,114,971 GlaxoSmithKline plc 122,492 2,625,657 HSBC Holdings plc 326,228 3,240,083 HSBC Holdings plc (ADR) 43,121 2,139,664 International Power plc (ADR) 4,242 218,251 J Sainsbury plc (ADR) 15,451 325,707 Johnson Matthey plc 79,428 2,509,264 Johnson Matthey plc (ADR) 299 18,852 Kingfisher plc 1,216,487 5,223,135 Legal & General Group plc (ADR) 1,305 12,267 Man Group plc (ADR) 72,682 279,099 Old Mutual plc (ADR) 1,925 32,629 Pearson plc 410,862 7,791,731 Persimmon plc 212,629 1,647,920 Prudential plc 201,406 2,330,237 Prudential plc (ADR) 104,950 2,427,494 Reckitt Benckiser Group plc 82,117 4,539,173 Reckitt Benckiser Group plc (ADR) 36,280 402,345 Sage Group plc (ADR) 14,890 275,763 Scottish & Southern Energy plc (ADR) 34,202 770,229 Smith & Nephew plc (ADR) 28,028 1,517,997 Standard Chartered plc 169,264 4,452,982 Tate & Lyle plc 183,586 1,817,195 Tesco plc 743,886 4,809,910 Tesco plc (ADR) 87,149 1,708,120 Unilever plc (ADR) 80,144 2,595,864 United Utilities Group plc (ADR) 8,405 161,040 Vodafone Group plc (ADR) 47,670 1,273,743 82,224,725 United States - 2.0% Bristol-Myers Squibb Co. 51,158 1,481,536 Distributed Energy Systems Corp.* 308,138 1,849 Evergreen Solar, Inc.* 233 133 MeadWestvaco Corp. 84,911 2,828,385 Powerspan Corp.: Series A, Convertible Preferred (b)(i)* 45,455 - Series B, Convertible Preferred (b)(i)* 20,000 - Series C, Convertible Preferred (b)(i)* 239,764 - Series D, Convertible Preferred (b)(i)* 45,928 - Series D, Preferred Warrants (strike price $3.44/share, expires 12/31/12) (b)(i)* 2,347 - Pricesmart, Inc. 40,500 2,074,815 RF Technology, Inc. Contingent Deferred Distribution (b)(i)* 365,374 3,654 Sealed Air Corp. 49,540 1,178,556 SmarThinking, Inc., Contingent Deferred Distribution (b)(i)* 1 - 7,568,928 Total Equity Securities (Cost $331,892,935) 363,228,870 VENTURE CAPITAL DEBT OBLIGATIONS - 0.3% PRINCIPAL AMOUNT FINAE: Note I, 6.50%, 12/10/15 (b)(i) $250,000 250,000 Note II, 6.50%, 2/29/16 (b)(i) 500,000 500,000 Access Bank plc, 8.477%, 8/29/12 (b)(i) 375,000 385,663 Mayer Laboratories, Inc., 6.00%, 12/31/01 (b)(i)(w) 33,848 8,462 Total Venture Capital Debt Obligations (Cost $1,158,848) 1,144,125 HIGH SOCIAL IMPACT INVESTMENTS - 1.2% Calvert Social Investment Foundation Notes, 1.17%, 7/1/11 (b)(i)(r) 4,431,583 4,422,099 Total High Social Impact Investments (Cost $4,431,583) 4,422,099 VENTURE CAPITAL LIMITED PARTNERSHIP INTEREST - 0.9% ADJUSTED BASIS Blackstone Cleantech Venture Partners (b)(i)* $49,396 43,897 Balkan Financial Sector Equity Fund CV (b)(i)* 563,779 532,639 China Environment Fund 2004 (b)(i)* - 416,913 Emerald Sustainability Fund I (b)(i)* 977,797 757,475 gNet Defta Development Holdings LLC (a)(b)(i)* 400,000 370,010 SEAF Central and Eastern European Growth Fund LLC (a)(b)(i)* 352,304 644,501 SEAF India International Growth Fund (b)(i)* 394,032 473,965 ShoreCap International LLC (b)(i)* - 229,461 Terra Capital (b)(i)* 469,590 1 Total Venture Capital Limited Partnership Interest (Cost $3,206,898) 3,468,862 TIME DEPOSIT - 2.0% PRINCIPAL AMOUNT State Street Time Deposit, 0.098%, 7/1/11 $7,544,542 7,544,542 Total Time Deposit (Cost $7,544,542) 7,544,542 TOTAL INVESTMENTS (Cost $348,234,806) - 100.1% 379,808,498 Other assets and liabilities, net - (0.1%) NET ASSETS - 100% $379,612,608 (a) Affiliated company. (b) This security was valued by the Board of Directors. See Note A. (i) Restricted securities represent 2.5% of net assets of the Fund. (r) The coupon rate shown on floating or adjustable rate securities represents the rate at period end. (s) 23,816 shares of Schneider Electric SA have been soft segregated in order to cover outstanding commitments to certain limited partnerships investments within the Fund. There are no restrictions on the trading of this security. (w) Mayer Laboratories, Inc. is in default for principal and interest. Past due accrued interest as of June 30, 2011 totaled $1,070. * Non-income producing security. Abbreviations: ADR: American Depositary Receipts CVA: Certificaten Van Aandelen FDR: Fiduciary Depositary Receipts LLC: Limited Liability Corporation LP: Limited Partnership RESTRICTED SECURITIES ACQUISITION DATES COST Access Bank plc, 8.477%, 8/29/12 8/29/07 $375,000 Balkan Financial Sector Equity Fund CV LP 1/12/06 - 9/24/10 563,779 Blackstone Cleantech Venture Partners LP 7/29/10 - 1/28/11 49,396 Calvert Social Investment Foundation Notes, 1.17%, 7/1/11 7/1/08 4,431,583 China Environment Fund 2004 LP 9/15/05 - 4/1/09 - Emerald Sustainability Fund I LP 7/19/01 - 5/17/11 977,797 FINAE: Series D, Preferred 2/28/11 252,686 Note I, 6.50%, 12/10/15 12/10/10 250,000 Note II, 6.50%, 2/29/16 2/24/11 500,000 gNet Defta Development Holdings LLC, LP 8/30/05 400,000 Mayer Laboratories, Inc., 6.00%, 12/31/01 12/31/96 33,848 Powerspan Corp.: Series A, Convertible Preferred 8/20/97 250,000 Series B, Convertible Preferred 10/5/99 200,000 Series C, Convertible Preferred 12/21/04 - 6/12/08 273,331 Series D, Convertible Preferred 6/20/08 157,996 Series D, Preferred Warrants (strike price $3.44/share, expires 12/31/12) 12/5/07 - 6/20/08 - RF Technology, Inc., Contingent Deferred Distribution 7/17/06 104,368 SEAF Central and Eastern European Growth Fund LLC, LP 8/10/00 - 3/25/11 352,304 SEAF India International Growth Fund LP 3/22/05 - 5/24/10 394,032 ShoreCap International LLC, LP 8/12/04 - 12/15/08 - SmarThinking, Inc., Contingent Deferred Distribution 4/5/11 - Terra Capital LP 11/23/98 - 3/14/06 469,590 This Schedule of Investments is unaudited and is intended to provide information about the Funds portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Funds most recent annual or semi-annual shareholder report. CALVERT INTERNATIONAL OPPORTUNITIES FUND SCHEDULE OF INVESTMENTS JUNE 30, 2011 EQUITY SECURITIES - 95.2% SHARES VALUE Argentina - 1.1% MercadoLibre, Inc. 6,371 $505,475 Australia - 6.6% Computershare Ltd. 92,502 881,076 Dart Energy Ltd.* 992,823 659,759 QBE Insurance Group Ltd. 37,103 689,203 Ramsay Health Care Ltd. 19,133 374,206 Sims Metal Management Ltd. 31,027 594,165 3,198,409 Belgium - 2.7% Umicore SA 23,523 1,284,076 Brazil - 3.9% Anhanguera Educacional Participacoes SA 27,537 586,528 Diagnosticos da America SA 38,400 517,039 Natura Cosmeticos SA 19,200 480,108 Tractebel Energia SA 17,900 315,616 1,899,291 Canada - 0.9% Canadian Pacific Railway Ltd. 6,938 432,937 Cyprus - 2.5% ProSafe SE 162,080 1,224,797 Finland - 0.4% Lassila & Tikanoja Oyj 9,830 172,417 France - 11.1% Cap Gemini SA 19,564 1,147,990 Nexans SA 9,019 850,162 PPR SA 5,845 1,042,513 Publicis Groupe 19,695 1,101,106 Vallourec SA 9,786 1,193,468 5,335,239 Germany - 6.3% Adidas AG 15,688 1,246,259 CENTROTEC Sustainable AG 19,580 601,430 Gerresheimer AG 12,702 607,188 Rhoen Klinikum AG 23,428 566,387 3,021,264 Hong Kong - 0.8% Esprit Holdings Ltd. 127,700 397,797 Italy - 1.5% Luxottica Group SpA 22,841 733,299 Japan - 16.5% Asahi Glass Co. Ltd. 48,000 559,502 Benesse Holdings, Inc. 23,200 996,683 Kubota Corp. 84,000 746,627 Kurita Water Industries Ltd. 28,500 849,463 Nikon Corp. 32,900 774,907 Sharp Corp. 25,000 227,616 Shimano, Inc. 16,100 883,760 Shiseido Co. Ltd. 35,000 653,423 USS Co. Ltd. 9,760 755,766 Yamada Denki Co. Ltd. 10,440 850,192 Yamatake Corp. 28,600 637,174 7,935,113 Luxembourg - 1.0% Oriflame Cosmetics SA (SDR) 9,928 490,136 Mexico - 2.4% Compartamos SAB de CV 314,152 569,607 Urbi Desarrollos Urbanos SA de CV* 278,433 610,562 1,180,169 Netherlands - 3.7% QIAGEN NV* 47,311 908,350 VistaPrint NV* 18,434 882,067 1,790,417 Norway - 2.2% Tomra Systems ASA 48,200 422,843 Yara International ASA 11,600 658,070 1,080,913 Philippines - 0.8% Manila Water Co., Inc. 845,000 363,410 Singapore - 2.2% ComfortDelgro Corp. Ltd. 503,000 598,327 Hyflux Ltd. 283,000 459,474 1,057,801 Spain - 1.4% Ebro Foods SA 28,492 659,295 Sweden - 1.3% Svenska Cellulosa AB, Series B 44,140 623,771 Switzerland - 3.9% Adecco SA* 13,626 872,989 Informa plc 147,871 1,026,722 1,899,711 United Kingdom - 13.8% Associated British Foods plc 45,555 792,766 Halfords Group plc 71,179 424,562 Intertek Group plc 18,390 583,027 Legal & General Group plc 304,738 578,812 Marks & Spencer Group plc 161,203 936,146 Pearson plc 52,346 992,708 Rotork plc 26,615 721,056 Severn Trent plc 28,561 675,120 United Utilities Group plc 57,328 551,441 Wolseley plc 12,804 418,080 6,673,718 United States - 8.2% DaVita, Inc.* 4,390 380,218 F5 Networks, Inc.* 2,058 226,894 Haemonetics Corp.* 3,844 247,438 Henry Schein, Inc.* 3,489 249,777 IntercontinentalExchange, Inc.* 3,863 481,755 Mednax, Inc.* 3,799 274,250 New York Community Bancorp, Inc. 25,181 377,463 Principal Financial Group, Inc. 13,925 423,598 Quanta Services, Inc.* 13,744 277,629 ResMed, Inc.* 148,366 458,238 Towers Watson & Co. 5,053 332,033 Whirlpool Corp. 2,671 217,206 3,946,499 Total Equity Securities (Cost $39,895,994) 45,905,954 TIME DEPOSIT - 4.3% PRINCIPAL AMOUNT State Street Time Deposit, 0.098%, 7/1/11 $2,070,956 2,070,956 Total Time Deposit (Cost $2,070,956) 2,070,956 TOTAL INVESTMENTS (Cost $41,966,950) - 99.5% 47,976,910 Other assets and liabilities, net - 0.5% 240,853 NET ASSETS - 100% $48,217,763 * Non-income producing security. Abbreviations: SDR: Swedish Depositary Receipts This Schedule of Investments is unaudited and is intended to provide information about the Funds portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Funds most recent annual or semi-annual shareholder report. ANNUAL REPORT CALVERT WORLD VAL UES INTERNATIONAL EQUITY FUND - 25 NOTE A  SIGNIFICANT ACCOUNTING POLICIES General: The Calvert World Values Fund, Inc. (the Fund) is registered under the Investment Company Act of 1940 as an open-end management investment company. The Fund operates as a series fund with three separate portfolios: International Equity, Capital Accumulation, and International Opportunities. International Equity and International Opportunities are registered as diversified portfolios. Capital Accumulation is registered as a non-diversified portfolio. The operation of each series is accounted for separately. International Equity offers Class A, Class B, Class C, Class I and Class shares. Capital Accumulation offers Class A, Class B, Class C, Class I and Class Y (effective January 31, 2011) shares. International Opportunities offers Class A, Class C, Class I and Class Y shares. Class A shares are sold with a maximum front-end sales charge of 4.75%. Class B shares are sold without a front-end sales charge. With certain exceptions, the Fund will impose a deferred sales charge at the time of redemption, depending on how long investors have owned the shares. Effective, March 1, 2010, Class B shares are no longer offered for purchase, except through reinvestment of dividends and/or distributions and through certain exchanges. Class C shares are sold without a front-end sales charge. With certain exceptions, the Fund will impose a deferred sales charge on shares sold within one year of purchase. Class B and Class C shares have higher levels of expenses than Class A shares. Class I shares require a minimum account balance of $1,000,000. The $1 million minimum initial investment may be waived for certain institutional accounts, where it is believed to be in the best interest of the Fund and its shareholders. Class I shares have no front-end or deferred sales charge and have lower levels of expenses than Class A shares. Class Y shares are generally only available to wrap or similar fee-based programs offered by financial intermediaries that have entered into an agreement with the Funds Distributor to offer Class Y shares. Class Y shares have no front-end or deferred sales charge and have lower levels of expenses than Class A shares. Each class has different: (a) dividend rates, due to differences in Distribution Plan expenses and other class-specific expenses, (b) exchange privileges and (c) class-specific voting rights. Security Valuation: Net asset value per share is determined every business day as of the close of the regular session of the New York Stock Exchange (generally 4:00 p.m. Eastern time). The Fund uses independent pricing services approved by the Board of Directors to value its investments wherever possible. Investments for which market quotations are not available or deemed not reliable are fair valued in good faith under the direction of the Board of Directors. In determining fair value, the Board considers all relevant qualitative and quantitative information available. These factors are subject to change over time and are reviewed periodically. The values assigned to fair value investments are based on available information and do not necessarily represent amounts that might ultimately be realized. Further, because of the inherent uncertainty of valuation, those estimated values may differ significantly from the values that would have been used had a ready market for the investments existed, and the differences could be material. The following securities were fair valued in good faith under the direction of the Board of Directors as of June 30, 2011: Total Investments % of Net Assets Capital Accumulation 0.6% International Equity 2.5% The Fund utilizes various methods to measure the fair value of its investments. Generally Accepted Accounting Principles (GAAP) establishes a disclosure hierarchy that categorizes the inputs to valuation techniques used to value assets and liabilities at measurement date. These inputs are summarized in the three broad levels listed below: Level 1  quoted prices in active markets for identical securities Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investments assigned level within the hierarchy during the period . Valuation techniques used to value the Fund's investments by major category are as follows. Equity securities, including restricted securities and venture capital securities, for which market quotations are readily available, are valued at the last reported sale price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded and are categorized as Level 1 in the hierarchy. Foreign securities are valued based on quotations from the principal market in which such securities are normally traded. If events occur after the close of the principal market in which foreign securities are traded, and before the close of business of the Fund, that are expected to materially affect the value of those securities, then they are valued at their fair value taking these events into account. The Calvert World Values International Equity Fund and Calvert International Opportunities Fund have retained a third party fair value pricing service to quantitatively analyze the price movement of its holdings on foreign exchanges and to automatically fair value if the variation from the prior days closing price exceeds specified parameters. Such securities would be categorized as Level 2 in the hierarchy in these circumstances. Utilizing this technique may result in transfers between Level 1 and Level 2. For restricted securities and private placements where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Venture capital securities for which market quotations are not readily available are fair valued by the Funds Board of Directors and are categorized as Level 3 in the hierarchy. Venture capital direct equity securities are generally valued using the most appropriate and applicable method to measure fair value in light of each companys situation. Methods may include market, income or cost approaches with discounts as appropriate based on assumptions of liquidation or exit risk. Examples of the market approach are subsequent rounds of financing, comparable transactions, and revenue times an industry multiple. An example of the income approach is the discounted cash flow. Examples of the cost approach are replacement cost, salvage value, or net asset percentage. Venture capital limited partnership (LP) securities are valued at the fair value reported by the general partner of the partnership adjusted as necessary to reflect subsequent capital calls and distributions and any other available information. In the absence of a reported LP unit value it may be estimated based on the Funds percentage equity in the partnership and/or other balance sheet information and portfolio value for the most recently available period reported by the general partner. In some cases adjustments may be made to account for daily pricing of material public holdings within the partnership. Venture capital debt securities are valued based on assumptions of credit and market risk. For venture capital securities denominated in foreign currency, the fair value is marked to the daily exchange rate. Debt securities, including restricted securities, are valued based on evaluated prices received from independent pricing services or from dealers who make markets in such securities and are generally categorized as Level 2 in the hierarchy. Short-term securities with remaining maturities of sixty days or less for which quotations are not readily available are valued at amortized cost, which approximates fair value, and are categorized as Level 2 in the hierarchy. When independent prices are unavailable or unreliable, debt securities may be valued utilizing pricing matrices which consider similar factors that would be used by independent pricing services. These are generally categorized as Level 2 in the hierarchy but may be Level 3 depending on the circumstances. The following is a summary of the inputs used to value the Funds net assets as of June 30, 2011: International Equity Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities* $235,983,378** - Venture capital 1,982 - Other debt obligations - TOTAL * For further breakdown of equity securities by country, please refer to the Schedule of Investments. **Includes certain securities trading primarily outside the U.S. whose value was adjusted as a result of significant market movements following the close of local trading. At June 30, 2011, a significant transfer out of Level 1 and into Level 2 occurred. On June 30, 2011, price movements exceeded specified parameters and the third party fair value pricing service quantitatively fair valued the affected securities. Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: International Equity Venture Capital Other Debt Obligations Total Balance as of 9/30/10 $10,021,393 Accrued discounts/premiums - - - Realized gain (loss) 134,089 - 134,089 Change in unrealized appreciation (depreciation) (1,025,589) Purchases 2,062,391 - Sales Transfers in and/ or out of Level 3 1 - - Balance as of 6/30/11 1 The Funds policy is to recognize transfers into and transfers out of Level 3 as of the end of the reporting period. For the period ended June 30, 2011, total change in unrealized gain (loss) on Level 3 securities that would be included in the change in net assets was ($886,196) for International Equity. Capital Accumulation Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities* - - Other debt obligations - TOTAL $1,416,450** * For further breakdown of equity securities by industry type, please refer to the Schedule of Investments. ** Level 3 securities represent 0.6% of net assets. 0 International Opportunities Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities* $37,517,754** - Other debt obligations - - TOTAL - * For further breakdown of equity securities by country, please refer to the Schedule of Investments. **Includes certain securities trading primarily outside the U.S. whose value was adjusted as a result of significant market movements following the close of local trading. At June 30, 2011, a significant transfer out of Level 1 and into Level 2 occurred. On June 30, 2011, price movements exceeded specified parameters and the third party fair value pricing service quantitatively fair valued the affected securities. 26 - CALVERT WORLD VALUES INTERNATIONAL EQUITY FUND ANNUAL REPORT Repurchase Agreements: The Fund may enter into repurchase agreements with recognized financial institutions or registered broker/dealers and, in all instances, holds underlying securities with a value exceeding the total repurchase price, including accrued interest. Although risk is mitigated by the collateral, the Fund could experience a delay in recovering its value and a possible loss of income or value if the counterparty fails to perform in accordance with the terms of the agreement. Restricted Securities: The Fund may invest in securities that are subject to legal or contractual restrictions on resale. Generally, these securities may only be sold publicly upon registration under the Securities Act of 1933 or in transactions exempt from such registration. Information regarding restricted securities is included at the end of the Schedules of Investments. Security Transactions and Net Investment Income: Security transactions are accounted for on trade date. Realized gains and losses are recorded on an identified cost basis and may include proceeds from litigation. Dividend income is recorded on the ex-dividend date or, in the case of dividends on certain foreign securities, as soon as the Fund is informed of the ex-dividend date. Distributions received on securities that represent a return of capital or capital gains are recorded as a reduction of cost of investments and/or as a realized gain. Interest income, which includes amortization of premium and accretion of discount on debt securities, is accrued as earned. Investment income and realized and unrealized gains and losses are allocated to separate classes of shares based upon the relative net assets of each class. Expenses arising in connection with a class are charged directly to that class. Expenses common to the classes are allocated to each class in proportion to their relative net assets. Withholding taxes on foreign dividends have been provided for in accordance with the Funds understanding of the applicable countrys tax rules and rates. Foreign Currency Transactions: The Funds accounting records are maintained in U. S. dollars. For valuation of assets and liabilities on each date of net asset value determination, foreign denominations are translated into U.S. dollars using the current exchange rate. Security transactions, income and expenses are translated at the prevailing rate of exchange on the date of the event. The effect of changes in foreign exchange rates on securities and foreign currencies is included in the net realized and unrealized gain or loss on securities and foreign currencies. Distributions to Shareholders: Distributions to shareholders are recorded by the Fund on ex-dividend date. Dividends from net investment income and distributions from net realized capital gains, if any, are paid at least annually. Distributions are determined in accordance with income tax regulations which may differ from generally accepted accounting principles; accordingly, periodic reclassifications are made within the Funds capital accounts to reflect income and gains available for distribution under income tax regulations. Estimates: The preparation of the financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reported period. Actual results could differ from those estimates. Redemption Fees: The Fund charges a 2% redemption fee on redemptions, including exchanges, made within 30 days of purchase in the same Fund (within seven days for Class I shares). The redemption fee is paid to the Class of the Fund from which the redemption is made, and is accounted for as an addition to paid-in capital. The fee is intended to discourage market-timers by ensuring that short-term trading costs are borne by the investors making the transactions and not the shareholders already in the Fund. Expense Offset Arrangement: The Fund has an arrangement with its custodian bank whereby the custodians fees may be paid indirectly by credits earned on the Funds cash on deposit with the bank. These credits are used to reduce the Funds expenses. Such a deposit arrangement may be an alternative to overnight investments. Federal Income Taxes: No provision for federal income or excise tax is required since the Fund intends to continue to qualify as a regulated investment company under the Internal Revenue Code and to distribute substantially all of its taxable earnings. Management has analyzed the Funds tax positions taken for all open federal income tax years and has concluded that no provision for federal income tax is required in the Funds financial statements. A Funds federal tax return is subject to examination by the Internal Revenue Service for a period of three years. New Accounting Pronouncements: In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. ASU No. 2011-04 requires disclosure of the amounts of any transfers between Level 1 and Level 2, and the reasons for the transfers. For Level 3 fair value measurements, ASU No. 2011-04 requires disclosure of quantitative information about the significant unobservable inputs used. In addition for Level 3 fair value measurements, ASU No. 2011-04 requires a description of the valuation processes used by the reporting entity and ASU No. 2011-04 requires a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs if a change in those inputs to a different amount might result in a significantly higher or lower fair value measurement. ASU No. 2011-04 is effective for financial statements issued for fiscal years and interim periods beginning after December 15, 2011. Management is currently evaluating the impact the adoption of ASU No. 2011-04 will have on the Funds financial statements and related disclosures. 28 - CALVERT WORLD VALUES INTERNATIONAL EQUITY FUND ANNUAL REPORT NOTE B  TAX INFORMATION The following tables present the cost of investments for federal income tax purposes, and the components of net unrealized appreciation (depreciation) at June 30, 2011, and net realized capital loss carryforwards as of September 30, 2010 with expiration dates: International Equity Capital Accumulation International Opportunities Federal income tax cost of investments $348,621,301 $174,549,381 Unrealized appreciation Unrealized depreciation Net unrealized appreciation/ (depreciation) $31,187,197 $48,616,520 Capital Loss Carryforwards Expiration Date International Equity Capital Accumulation International Opportunities 30-Sep-17 30-Sep-18 - Capital losses may be used to offset future taxable capital gains until expiration. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the Funds will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may more likely expire unused. Also, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. NOTE C  AFFILIATED COMPANIES An affiliated company is a company in which the Fund has a direct or indirect ownership of, control of, or voting power over 5 percent or more of the outstanding voting shares. Affiliated companies of the International Equity Fund are as follows: AFFILIATES COST VALUE GNet Defta Development Holdings LLC SEAF Central & Eastern European Growth Fund LLC TOTALS NOTE D - OTHER In connection with certain venture capital investments, the International Equity Fund is committed to future capital calls, which will increase the Funds investment in these securities. The aggregate amount of the future capital commitments totals $605,375 at June 30, 2011. NOTE E  REORGANIZATION On July 29, 2010, the Board of Directors approved an Agreement and Plan of Reorganization (the Plan) which provides for the transfer of all the assets of the Calvert Mid Cap Value Fund (Mid Cap Value) for shares of the acquiring portfolio, Calvert Capital Accumulation Fund (Capital Accum.) and the assumption of the liabilities of Mid Cap Value. Shareholders approved the Plan at a meeting on November 15, 2010 and the reorganization took place on November 29, 2010. The acquisition was accomplished by a tax-free exchange of the following shares: ACQUIRING MERGED PORTFOLIO SHARES PORTFOLIO SHARES VALUE Mid Cap Value, Class A Capital Accum., ClassA 1,182,147 Mid Cap Value, Class C Capital Accum., Class C $2,759,872 Mid Cap Value, Class I Capital Accum., Class I For financial reporting purposes, assets received and shares issued by Capital Accumulation were recorded at fair value; however, the cost basis of the investments received from Mid Cap Value were carried forward to align ongoing reporting of Capital Accumulations realized and unrealized gains and losses with amounts distributable to shareholders for tax purposes. The net assets and net unrealized appreciation (depreciation) immediately before the acquisitions were as follows: UNREALIZED APPRECIATION ACQUIRING MERGED PORTFOLIO NET ASSETS (DEPRECIATION) PORTFOLIO NET ASSETS Mid Cap Value $43,476,552 $4,028,812 Capital Accum. Item 2. Controls and Procedures. (a) The principal executive and financial officers concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the 1940 Act) are effective, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rules 13a-15(b) or 15d-15(b) under the Exchange Act, as of a date within 90 days of the filing date of this report. (b) There was no change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)). Filed herewith. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CALVERT WORLD VALUES FUND, INC. By: /s/ Barbara J. Krumsiek Barbara J. Krumsiek President Principal Executive Officer Date: August 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. /s/ Barbara J. Krumsiek Barbara J. Krumsiek President Principal Executive Officer Date: August 26, 2011 /s/ Ronald M. Wolfsheimer Ronald M. Wolfsheimer Treasurer Principal Financial Officer Date: August 26, 2011
